                                           Case 2:21-cv-01379-KJN Document 5 Filed 08/02/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5                                   UNITED STATES DISTRICT COURT

                                   6                                  NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     MICHAEL SHANE SMITH, AX1963,                       Case No. 21-cv-05807-SK (PR)
                                   9                     Plaintiff,
                                                                                            ORDER OF TRANSFER
                                  10              v.

                                  11     AULD, et al.,
                                  12                     Defendant(s).
Northern District of California
 United States District Court




                                  13          Plaintiff, a state prisoner at Mule Creek State Prison (MCSP) in Ione, California, has filed

                                  14   a pro se complaint under 42 U.S.C. § 1983 alleging violations of his federal rights by medial staff

                                  15   at MCSP.

                                  16          A substantial part of the events or omissions giving rise to the claim(s) occurred, and the

                                  17   defendants named reside, in the County of Amador, which lies within the venue of the Eastern

                                  18   District of California. See 28 U.S.C. § 84(b). Venue therefore properly lies in the Eastern

                                  19   District. See id. § 1391(b).

                                  20          Accordingly, IT IS ORDERED that, in the interest of justice and pursuant to 28 U.S.C. §

                                  21   1406(a), this action be TRANSFERRED to the United States District Court for the Eastern District

                                  22   of California.

                                  23          The clerk shall transfer this matter forthwith.

                                  24          IT IS SO ORDERED.

                                  25   Dated: August 2, 2021

                                  26                                                    ______________________________________
                                                                                        SALLIE KIM
                                  27                                                    United States Magistrate Judge

                                  28
